Citation Nr: 0713347	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  03-12 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date earlier than May 2, 
2001, for the grant of service connection for carpal tunnel 
syndrome of the left wrist.

2.  Whether the veteran timely appealed the March 17, 1986, 
rating decision denying entitlement to service connection for 
carpal tunnel syndrome of the left wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant/veteran, his wife and his parents


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
October 1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the benefits sought on appeal.  The 
veteran moved to the Philippines and his claims folder is now 
serviced by the RO in Manila.  

The Board notes that the veteran also appealed the RO's 
denial of service connection for post-traumatic stress 
disorder and for bilateral pes cavus.  The RO granted service 
connection for those disabilities in a June 2004 rating 
decision.  As such, the only claims remaining on appeal are 
as set forth on the title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection for carpal tunnel syndrome of the left 
wrist was denied in a March 17, 1986, rating decision.  The 
veteran was provided notice of the decision and of his 
appellate rights, but did not express his disagreement with 
the denial of benefits within one year of the notice.

3.  The veteran's request to reopen the claim of entitlement 
to service connection for carpal tunnel syndrome of the left 
wrist was received by VA on May 2, 2001.


CONCLUSIONS OF LAW

1.  The March 17, 1986, rating decision denying service 
connection for carpal tunnel syndrome of the left wrist was 
not timely appealed.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201 (2006).

2.  The March 17, 1986, rating decision denying service 
connection for carpal tunnel syndrome of the left wrist is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2006).

3.  Criteria for an effective date earlier than May 2, 2001, 
for the grant of service connection for carpal tunnel 
syndrome of the left wrist have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  The Board points out that the 
provisions of the VCAA are not applicable to the claim on 
appeal with respect to timeliness of an appeal because that 
issue turns on a matter of law and not on the underlying 
facts or development of the facts.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002).  The United States Court of 
Appeals for Veterans Claims (Court) found in Manning that the 
VCAA can have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  Also see Smith v. Gober, 14  Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to the issue of 
timeliness here on appeal and will limit its discussion of 
VCAA-compliance to the claim of entitlement to an earlier 
effective date.

In a letter dated in June 2002, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim of entitlement to service connection for 
carpal tunnel syndrome of the left wrist, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was not provided in a 
single letter.  The Board specifically finds, however, that 
the veteran is not prejudiced because he was given notice 
with respect to those elements of a service-connection claim 
pertinent to his current claim of entitlement to an earlier 
effective date in a Statement of the Case and Supplemental 
Statement of the Case.  Neither the veteran nor his 
representative suggest that there is any prejudice due to a 
lack of proper notice and they have demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate the claim.  See Dalton v. Nicholson, No.04-1196 
(U.S. Vet. App. Feb. 16, 2007).  Accordingly, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  As such, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  


The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer in June 2003.  It appears that all known 
and available records relevant to the issues here on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  The Board will now turn to the merits of each 
claim on appeal.

The record reflects that the veteran served honorably for 
approximately ten years as an airplane mechanic and sought 
service connection for bilateral carpal tunnel syndrome upon 
discharge from service.  In a March 1986 rating decision, 
service connection for carpal tunnel syndrome of the right 
wrist was granted, but it was denied for the left wrist as 
the left wrist disability was not found to have reached a 
compensable level of disability so as to allow for the grant 
of service connection on a presumptive basis under 38 C.F.R. 
§ 3.309(a).  The veteran did not appeal that decision and 
credibly testified before an RO hearing officer in June 2003 
that he was angry at the time of the denial and simply said, 
"the heck with it."

The veteran requested educational benefits in February 1987 
and there is no mention of carpal tunnel syndrome of the left 
wrist.  The next evidence of record is a January 1988 nerve 
conduction study showing bilateral carpal tunnel syndrome 
with the right wrist being more involved than the left wrist.  
In April 1990, the veteran submitted a claim for an increase 
in rating, noting that he had neuritis in both hands.  In an 
August 1992 rating decision, a 10 percent rating for carpal 
tunnel syndrome of the right wrist was continued.  

In March 1992, the veteran submitted a request for an 
increase in rating under 38 C.F.R. § 4.30 based on surgery 
performed on his left wrist.  That claim was denied in a June 
1992 rating decision and the July 1992 notice to the veteran 
specifically advised him that service connection for carpal 
tunnel syndrome of the left wrist had been denied in 1986 and 
that new and material evidence was required to reopen that 
claim.  The veteran was also provided with his appellate 
rights in July 1992.  The veteran did not appeal that 
decision nor did he submit additional evidence to reopen the 
underlying claim of entitlement to service connection for 
carpal tunnel syndrome of the left wrist.

On May 2, 2001, the veteran requested that his claim for 
service connection for carpal tunnel syndrome of the left 
wrist be reopened.  On April 4, 2002, he submitted a document 
described to be a notice of disagreement with respect to the 
original denial of service connection for carpal tunnel 
syndrome of the left wrist.  Service connection for the left 
wrist disability was granted in September 2002 and the date 
of the receipt of claim, May 2, 2001, was assigned as the 
effective date.

The veteran, his wife and his parents credibly testified 
before an RO hearing officer in June 2003 that the veteran 
was drinking heavily and experiencing symptoms of post-
traumatic stress disorder in 1986 and did not appeal the 
original denial of benefits sought.  The veteran stated that 
he was angry that his claim for carpal tunnel syndrome of the 
left wrist was denied in 1986 and he did not pursue it any 
further until his 1992 surgery.  The veteran requests that 
service connection for the left wrist disability be made 
effective as of the date of discharge from service because he 
had the disability at that time.  He argues that the March 
1986 rating decision was based on testing performed one month 
after his discharge from service and is not representative of 
the level of disability in the left wrist during the entire 
first year after his discharge.  As such, the veteran 
essentially states that the proper facts were not before the 
adjudicator at the time of the decision in 1986 or that 
another decision should have been rendered at the end of the 
one year period following his discharge from service.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished by the RO, a timely substantive appeal.  See 
38 C.F.R. § 20.200.  A notice of disagreement consists of a 
written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination.  See 38 C.F.R. § 20.202.  A 
notice of disagreement must generally be filed within one 
year from the date that the agency of original jurisdiction 
mails the notice of the appealed determination to the 
claimant.  See 38 C.F.R. § 20.302.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  If application for benefits is received 
within one year of discharge or release from service, the 
effective date of an award of disability compensation shall 
be the day following the date of discharge or release from 
service.  See 38 U.S.C.A. § 5110(b)(1).

The veteran contends that an earlier effective date should be 
assigned for the grant of carpal tunnel syndrome of the left 
wrist because he had the disability during service and that 
it reached a compensable level within the first year of his 
discharge from service.  His arguments with respect to the 
assignment of an effective date are not that he disputes not 
appealing the original denial of benefits in March 1986, but 
that the facts were not properly evaluated within the first 
year after discharge from service.  Additionally, the veteran 
does not dispute that an April 2002 notice of disagreement 
was not received within one year of the notice of the March 
1986 denial of benefits.  Consequently, the veteran appears 
to be making a claim that clear and unmistakable error was 
committed by the rating authority in March 1986 and that that 
decision should be revisited.

The Board points out that claims of clear and unmistakable 
error speak to the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  If a claimant wishes to raise such a claim, there 
must be some degree of specificity as to what the alleged 
error is.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
A claimant must plead clear and unmistakable error with 
sufficient particularity and only if this threshold 
requirement is met does the Board have any obligation to 
address the merits of the claim.  See Phillips v. Brown, 10 
Vet. App. 25 (1997); Luallen v. Brown, 8 Vet. App. 92 (1995).

The veteran has not made a formal and specific claim that 
clear and unmistakable error was committed in the March 1986 
rating decision, but all of his arguments support such a 
claim as opposed to the claims here before the Board.  There 
is no dispute that the veteran did not submit correspondence 
expressing disagreement with the March 1986 rating decision 
within one year.  Therefore, the Board finds that the March 
1986 rating decision was not timely appealed.  Additionally, 
the veteran does not dispute that the May 2001 claim is the 
first request for service connection after the final denial 
of benefits in March 1986.  Consequently, the Board finds 
that May 2, 2001, is the appropriate date for assignment for 
the grant of benefits because the March 1986 rating decision 
was final and the May 2, 2001, claim is the date of the 
receipt of claim.  

The Board appreciates the veteran's arguments with respect to 
the state of the medical evidence within the first year of 
his discharge from service as well as his mental state during 
that time period.  The Board, however, is bound by the law 
and cannot assign an earlier effective date for the grant of 
service connection for carpal tunnel syndrome of the left 
wrist because the veteran did not timely appeal the March 
1986 rating decision and did not file a request to reopen the 
claim with appropriate new and material evidence until May 
2001.  It would appear that the only avenue for which this 
veteran may attempt to revisit the evidence of 1986 is to put 
forth a claim that clear and unmistakable error was 
committed, with the necessary specific references to evidence 
that was in existence at the time of the rating decision 
showing carpal tunnel syndrome in the left wrist of 
compensable disabling qualities.










ORDER

The March 1986 rating decision denying service connection for 
carpal tunnel syndrome of the left wrist was not timely 
appealed.

An effective date earlier than May 2, 2001, for the grant of 
service connection for carpal tunnel syndrome of the left 
wrist is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


